The opinion of the Court was drawn up by
Davis, J.
This is an action against the defendants as common carriers, for the value of a quantity of furniture received by them for transportation. The goods were delivered to the station agent at Biddeford, who gave a receipt for them, of which the following is a copy.
“ Office of P. S. fy P. R. R. Biddeford, Me., Aug. 27,1855. Received, in apparent good order, from Mrs. Sarah A. Perkins, 8 boxes, 4 chests, 11 packages furniture, marked E. Perkins, Bloomington, Ills., which we promise to deliver to Elisha Perkins in Bloomington, in like good order.
“ J. S. Works, Station Agent."
The furniture was carried by the defendants to Portsmouth, and sent thence to Boston, by an arrangement between them and the Eastern Railroad Company, by which the two corporations mutually conduct their business. The defendants do not *588appear to have had any care, or to have exercised any control, directly or indirectly, over the property, after it was delivered in Boston. No freight was advanced, nor any rate or sum agreed upon. It was probably understood that the defendants were to receive their usual rates to Boston. Erom that place the furniture was forwarded from one point to another, by the different railroad or steamboat companies on the line; and, at the time of the loss, by collision, it was on board a steamer on Lake Michigan.
That Works was the general agent of the defendants, to contract for the transportation of freight and passengers from the Biddeford station, admits of no doubt. The only question, therefore, is, whether the company were bound by his contract to deliver the goods in Bloomington, in the State of Illinois. Had any agent of the company any authority to make such a contract ?
The defendants were incorporated in 1837, with authority to construct a railroad from Portland to Portsmouth, and to exercise their corporate powers “ for the' transportation of persons, goods, and property of all descriptions.” And it is argued that the corporation being the creature of the law, with no powers but those conferred by law, its agents could not bind it by any contract to transport persons or property, except upon its own line of railroad; — that the company had no authority to become common carriers on other routes, and in other States, and that any agreement to do so, being beyond the scope of the corporate powers, was void.
The question is one of great practical importance, upon which there has been some diversity of opinion.
It is quite clear that a common carrier, if a natural person, may contract to carry persons or property beyond his own line, and thus make the carriers upon the connecting lines his agents. In such case he is responsible for any loss or injury upon any part of the route. Story on Bailments, § 558; 1 Parsons on Contracts, 687; Smith’s Mer. Law, 367; Parsons’ Mer. Law, 217.
Whether the same rule applies to corporations, chartered *589as common carriers upon lines designated in the statutes by which they are created, is not so clearly settled. In England, the law is well established, by a series of decisions, not only that the same, rule applies to railway companies as to natural persons, but that, in either case, if a common carrier receives goods marked to be delivered at a place beyond the limits of his own line, he undertakes, prima facie, to carry the goods to their destination, and is bound to do so, unless he limits his responsibility by express agreement or notice at the time the goods are received. Muschamp v. L. & P. Railway Co., & Mees. & Wels., 421; Watson v. A. N. & B. Railway Co., 3 Eng. Law & Eq., 497; Wilson v. Y. N. & B. Railway Co., 18 Eng. Law & Eq., 557; Crouch v. L. & N. W. Railway Co., 25 Eng. Law & Eq., 287.
This doctrine has been denied in this country; and the rule has been held to be, when a railway company receives goods marked for delivery at a place situated beyond the line of their own road, that they are only bound, in the absence of any special contract, to transport and deliver them, according to the established usage of the business, to the carriers of the connecting line, to be forwarded to their ultimate destination. Nutting v. Conn. River R. R. Co., 1 Gray, 502; Van Santvoord v. St. John, 6 Hill, 157; Bank v. C. Trans. Co., 18 Verm., 140; 23 Verm., 209; Jennerson v. C. & A. R. R. Co., 27 Penn. State R.
In all these cases, it is decided or admitted that a railroad company may, by special contract, bind themselves to deliver merchandise at a place beyond the line of their own road; and that, in such ease, they are bound as common carriers for the whole route, and can exonerate themselves only by a delivery at the place of destination. But in none of the English cases cited, except the last one, was any question raised in regard to the power of the company under their charter. In that case, though this point was presented, and the contract was to carry goods to a place beyond the realm, the company were held liable as common carriers, on the *590ground that they held themselves out to the public as common carriers to that place.
Nor was this question directly presented in. any of the American cases before cited. But the point was raised in a later case, Noyes v. R. & B. Railroad Co., 27 Verm., 110, and it was held that a contract to send barges to a place, not on the line of their road, for a quantity of hay, and to transport it from that point over their road, was within the scope of the powers conferred by th'é charter, and that the company were bound by it. Rbdfield, O. J., the learned author of the treatise on Railways, in delivering the opinion of the Court, says, “ it may be true, in one sense, that this is extending the duties and powers of the company beyond the strictest interpretation of the words of the charter. But the time is now past, when, as between the company and strangers, any such literal interpretation of the charter is attempted to be adhered to.”
In the case of Hood v. N. Y. & N. H. R. R. Co., 22 Conn., 502, it was held that a contract to carry a passenger from New Haven to Farmington on their railroad, and thence to Collinsville by stage, was not binding on the company, on the ground that the company had no authority, under their charter, to make a contract to carry a person beyond their own line. We are not aware that the doctrine has been carried to this extent in any other State.
Upon a careful survey of all the authorities, we are satisfied that a railroad company may be bound, by a special contract, to transport persons, or property, beyond the line of their own road. In granting the charter, all incidental powers, which are necessary to the proper and profitable exercise of those which are specially enumerated, may be presumed to be conferred by implication. The business of common carriers between different places is intimately interwoven, branching off into innumerable channels. And it is often of great public convenience, if not of absolute necessity, that several companies should combine their operations, *591and thus transport passengers and merchandise, by a mutual arrangement, over all their lines, upon one contract, for one price. In such cases each is held liable for the whole distance. Fairchild v. Slocum, 19 Wend., 329; F. & W. Railroad Co. v. Hanna, 6 Gray, 539.
And we think á company may be bound, even without any actual arrangement with the connecting lines, if, by their agents, they hold themselves out to the public as common carriers to a place beyond the limits of their own road. If such agents so represent the company to the public, in such a manner, or for such a length of time, that the corporators may be presumed to know it, and therefore, to assent to it, the company would be estopped from denying it. In the language of Redfield, C. J., in the case before cited, “ if the corporators acquiesce in the extension of the business of the company, even beyond the strict limits of its charter, and strangers are thereby induced to contract, upon the faith of the authority of the agents of such company, the company are not at liberty to repudiate the authority of such agents, when their transactions prove disastrous.”
The application of these principles to the case at bar, is not free from difficulty. The plaintiff relies upon a special contract to deliver his goods in Bloomington, in the State of Illinois. The place of delivery being far beyond the line of transit under the control of the defendants, it is not sufficient for the plaintiff to prove that the contract was made by one of their subordinate agents. The authority of such agent to make such a contract must be proved.
This might be done by proof of express authority, conferred by the corporation, or by the directors. And, though the company might have had no special authority, by their charter, to make such contracts, and could, perhaps, have been enjoined or restrained from doing it, by proper proceedings, they could not plead such want of authority against- persons so contracting with them. To do so would be taking advantage of their own wrong. But the evidence in this case, which is submitted to us upon a report of the testimony, fails to *592prove any express authority on the part of the agent to make such a contract with the plaintiff.
If there was no express authority, it might have been implied from a mutual .arrangement for the carrying business among all the carriers between the point where the goods were received, and the place of delivery. Where such an arrangement actually exists, there is an implied authority on the part of the agents of each company to make a contract that shall bind them all. But the evidence in this case is conclusive, that no such arrangement existed between the defendants and other companies for the transportation of persons or property to any place beyond Boston.
If the agent who made the contract had no authority, in fact, therefor, either express, or implied, have the company so conducted their business, by holding themselves out to the public as common carriers to places beyond the line of their own road, that they are estopped from denying such authority ?
There is considerable evidence upon this point. It appears that this same agent, during a period of several years, both before and after August 27, 1855, made contracts similar to the one in suit, to deliver goods at various places beyond the line of the defendants’ road, in this State, in Massachusetts, in Connecticut, and in Canada. Such contracts made after the one in suit are, perhaps, inadmissible as evidence on this point. But the nature of these contracts, and the manner of doing business, must have been known by the directors, and by many of the corporators. And their assent may be presumed from the fact that the agent, for so long a time, was permitted to have charge of the business and make such contracts. From these and other circumstances, a majority of the Court are of the opinion that strangers had the right to conclude that he was acting within the scope of the authority conferred upon him by the company, and that the company are therefore es-topped from denying it. According to the agreement of the parties judgment must be entered for the plaintiff, for the *593value of the goods at the place of delivery, less the cost of transportation, no freight having been paid.
Tenney, O. J., and Rice, Appleton, Goodenow, and Kent, JJ., concurred.